J-A06020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CRYSTAL CARSON,                               IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellee

                    v.

IMANI SIMELANI,

                         Appellant                 No. 1804 EDA 2016


                Appeal from the Order Entered May 13, 2016
               In the Court of Common Pleas of Lehigh County
                   Civil Division at No(s): PF-0000351-2016


BEFORE: PANELLA, SHOGAN, and RANSOM, JJ.

JUDGMENT ORDER BY SHOGAN, J.:                 Filed: March 10, 2017

     On April 12, 2016, the trial court issued a temporary protection from

abuse (“PFA”) order in favor of Crystal Carson and against Appellant, Imani

Simelani.    On April 13, 2016, Ms. Carson filed a complaint for indirect

criminal contempt against Appellant for violating the temporary PFA.     On

April 19, 2016, the trial court held a final hearing on the PFA order and

determined that there was insufficient evidence to make the PFA order final.

That same day, the trial court addressed Ms. Carson’s complaint for indirect

criminal contempt and determined that Appellant was in contempt for

violating the temporary PFA order and sentenced Appellant to a term of

incarceration of thirty to sixty days, to be followed by four months of

probation.
J-A06020-17


      On May 11, 2016, Appellant filed a pro se document requesting

immediate release/parole.    On May 13, 2016, the trial court entered an

order denying Appellant’s request. On June 1, 2016, Appellant filed a pro se

notice of appeal from the trial court’s order of May 13, 2016, to the

Pennsylvania Supreme Court.       On June 8, 2016, our Supreme Court

transferred the case to Superior Court.

      On July 11, 2016, the trial court issued an order directing Appellant to

file a Pa.R.A.P. 1925(b) statement on or before August 1, 2016. However,

Appellant failed to file a Pa.R.A.P. 1925(b) statement as directed. On August

10, 2016, the trial court issued its Pa.R.A.P. 1925(a) opinion, which noted

that all issues on appeal are waived due to Appellant’s failure to file a

Pa.R.A.P. 1925(b) statement.

      “[A] pro se litigant must comply with the procedural rules set forth in

the Pennsylvania Rules of the Court.” Commonwealth v. Lyons, 833 A.2d
245, 252 (Pa. Super. 2003). In Commonwealth v. Lord, 719 A.2d 306,

309 (Pa. 1998), our Supreme Court held that if an appellant is directed to

file a concise statement of matters to be raised on appeal pursuant to

Pa.R.A.P. 1925(b), any issues not raised in that statement are waived. In

Commonwealth v. Butler, 812 A.2d 631 (Pa. 2002), the Court further

expanded the Lord holding, concluding that waiver automatically applies

when a Pa.R.A.P. 1925(b) statement is not filed or if an issue is not included

in the Pa.R.A.P. 1925(b) statement, even when the question of waiver has


                                    -2-
J-A06020-17


not been raised by the other party, and even when the trial court has chosen

to overlook the failure by addressing the issues it assumed would be raised.

       We have thoroughly reviewed the certified record before us on appeal

and observe that Appellant has failed to file a Pa.R.A.P. 1925(b) statement

as directed by the trial court’s July 11, 2016 order. Accordingly, due to this

failure by Appellant, we are constrained to conclude that all issues are

waived. Hence, we quash this appeal.1

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/2017




____________________________________________


1
  We note that the procedure found at Pa.R.A.P. 1925(c)(3) providing for
remand for the filing of a concise statement of matters complained of on
appeal is not implicated in this case, because that is a remedy for an
attorney’s failure to file such a statement in a criminal matter. Here,
Appellant is acting pro se.



                                           -3-